Citation Nr: 1622151	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for the service-connected diabetes mellitus type II with erectile dysfunction (ED), diabetic retinopathy, and cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from May 1969 to July 1973, and is in receipt of the Combat Action Ribbon (CAR), among other military citations.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.

In July 2015, the Board granted an increased rating of 70 percent for PTSD from July 30, 2008, forward, and a TDIU from July 30, 2008 to December 16, 2011.  The Board also remanded the appeal for updated VA treatment records and a supplemental VA medical opinion to ascertain the current severity and functional impairment associated with the service-connected diabetes mellitus with (noncompensable) erectile dysfunction, (noncompensable) mild diabetic retinopathy, and (noncompensable) cataracts, and subsequent readjudication of the increased rating appeal.  As will be explained in greater detail below, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West,  11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).
In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  Additional evidence was received at the Board hearing, which was accompanied by waiver.  38 C.F.R. §§ 19.9, 20.1304(c) (2015).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  For the entire rating period from March 25, 2009, management of diabetes mellitus type II required the use of insulin, a restricted diet, and regulation of activities.

2.  The diabetic complications of ED and mild diabetic retinopathy and cataracts were manifested by loss of erectile power with no penis deformity and corrected distance vision and corrected near vision of 20/40 or better with no incapacitating episodes during the past 12 months, respectively.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for type II diabetes mellitus, including for separate compensable ratings for ED, diabetic retinopathy, and cataracts, are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.119, Diagnostic Code (DC) 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the February 2013 notice letter sent after the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to an increased rating, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the effective date once the benefits have been awarded.  The claim was subsequently readjudicated.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied with respect to the claim, the timing defect was cured, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issue on appeal and posed several questions during the course of the hearing to elicit testimony regarding past and current symptoms, treatment, and functional impairment for the service-connected diabetes mellitus type II.  As there is both lay and medical evidence reflecting on the severity and impairment caused by the service-connected diabetes and on the symptoms of diabetes and complications, there was no missing or overlooked evidence identified during the course of the hearing.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeals adjudicated herein.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeals, and the record contains sufficient evidence to make a decision on the appeals.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

In July 2015, the Board remanded the appeal for updated VA treatment records and a supplemental VA medical opinion to ascertain the current severity and functional impairment associated with the service-connected diabetes mellitus with (noncompensable) erectile dysfunction, (noncompensable) mild diabetic retinopathy, and (noncompensable) cataracts, and subsequent readjudication of the increased rating appeal.  Pursuant to the Board's remand directives, updated VA treatment records were obtained and associated with the record.  

In the May 2016 Appellant's Brief, the representative argued that a remand was needed in this case because the RO did not comply with the Board's remand directive to obtain a supplemental VA medical opinion addressing the functional impairment caused by diabetes mellitus type II.  As pointed out by the representative, in the July 2015 decision, the Board noted that a supplemental VA medical opinion was needed in the remand analysis without specifically directing the AOJ to obtain a supplemental VA medical opinion when enumerating the remand instructions.  

Although no supplemental VA medical opinion was obtained, the Board finds that there was substantial compliance with the prior remand directives because the updated VA treatment records totaling more than 500 pages adequately address the symptoms and functional impairment caused by diabetes mellitus type II.  The VA treatment records obtained pursuant to the remand directives show that the Veteran has had difficulty monitoring and controlling blood glucose levels and has experienced periodic hypoglycemic episodes during the rating period.  When considered with the Board hearing testimony regarding functional impairment associated with diabetes mellitus type II and other lay and medical evidence of record, the Board finds that the evidence of record adequately addresses the symptoms and functional impairment associated with diabetes mellitus type II for the entire increased rating period so that any supplemental VA medical opinion would merely be duplicative of evidence already of record.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Thus, by obtaining updated VA treatment records that adequately describe the symptoms and functional impairment associated with diabetes mellitus since June 2010, the AOJ substantially complied with the Board's prior remand directives.  Stegall, 11 Vet. App. at 268; D'Aries, 
22 Vet. App. at 97.

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Increased Rating Analysis for Diabetes Mellitus Type II

Service connection for diabetes mellitus type II as associated with herbicide exposure with a 20 percent rating effective from July 22, 2005, was established in an unappealed December 2005 rating decision that became final.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  The Veteran filed the current increased rating claim for diabetes mellitus type II on March 25, 2009.  The Veteran contends that an increased rating of 40 percent for diabetes mellitus type II is warranted because management of diabetes mellitus has worsened since the last examination and now requires insulin shots approximately five times per day prior to each meal.  See June 2014 VA Form 21-0958; see also April 2010 VA Form 21-526b (requesting an increased rating for diabetes mellitus type II due to an increase in medication).   

For the entire rating period on appeal from March 25, 2009, diabetes mellitus type II has been rated at 20 percent under the criteria at 38 C.F.R. § 4.118, DC 7913.  Pursuant to Note (1) to DC 7913, the noncompensable complications of ED, mild diabetic retinopathy, and cataracts are considered part of the diabetic process and contemplated by the 20 percent rating under DC 7913.  

Under DC 7913, diabetes mellitus which is manageable by restricted diet only is rated at 10 percent.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.

Note (1) to DC 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that management of diabetes mellitus type II requires a regulation of activities as required for a 40 percent rating under DC 7913.  Throughout the rating period on appeal, management of diabetes mellitus type II required the use of insulin (either once or twice daily) or an oral hypoglycemic agent, and a restricted diet, which is consistent with the 20 percent rating criteria under DC 7913.  The Veteran does not contend, and the evidence does not otherwise indicate, that management of diabetes mellitus type II also required avoidance of strenuous occupational and recreational activities, which is the additional criterion necessary for the next higher 40 percent schedular rating.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).  To the contrary, the evidence shows that VA medical providers repeatedly encouraged increased activity and exercise for management of diabetes mellitus and did not advise the Veteran to avoid engaging in strenuous activity.  See, e.g., April 2009 VA primary care note (noting the Veteran's report of minimal aerobic exercise and that diet and exercise programs and compliance were then discussed); December 2009 VA Diabetes Follow-Up note (noting that the Veteran was to monitor his diet and try to increase activity for management of diabetes); April 2015 VA diabetes wellness education (advising that the Veteran to carry a carbohydrate when engaged in physical activity due to the increased risk of hypoglycemia); July and August 2015 VA podiatry notes (noting that a VA medical provider stressed the importance of exercise).  For these reasons, the weight of the evidence is against a finding that a rating in excess of 20 percent under DC 7913 for diabetes mellitus is warranted for any period.   38 C.F.R. §§ 4.3, 4.7. 

Although VA treatment records show poorly controlled diabetes mellitus with hypoglycemic episodes at various times during the rating period, poor diabetes control was related to non-compliance with education and medical direction on diabetic self-care.  See, e.g., July 2013 VA diabetology outpatient note (noting the Veteran's report of checking blood glucose levels only approximately twice per week); June 2015 VA diabetes wellness education note (noting the Veteran's report that he was not taking his rapid acting insulin and that psychosocial issues were impacting diabetic mellitus self-care at the time of the visit); July 2015 VA mental health note (noting the Veteran's report that the Veteran believed that diabetes was poorly controlled because he had been injecting insulin through a scar on the belly, which may have interfered with absorption of insulin); but see July 2015 VA pharmacy clinical note (noting that absorption of insulin had vastly improved since started injecting insulin into fat rather than scar tissue and noting that the blood glucose readings were now closer to goal).  When insulin was properly administered and there was compliance with the recommended diet, the Veteran had significantly improved blood glucose levels that were at or near clinical goal.  Thus, there is no indication in the record that management of diabetes mellitus has required more than insulin or an oral hypoglycemic agent and a restricted diet during the rating period.  

The Veteran has not contended, and the weight of the evidence does not otherwise show, that he is entitled to separate compensable rating for ED, diabetic retinopathy, or cataracts.  As noted above, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119.  In this case, the weight of the evidence is against a separate compensable rating for ED.  Under DC 7522, a single (and maximum) 20 percent disability rating is provided for penis deformity with loss of erectile power.  Because the evidence shows loss of erectile power with no penis deformity, the Board finds that a separate, compensable rating is not warranted for ED.  See, e.g, November 2013 VA examination report (noting the Veteran's report of normal anatomy with no penile deformity or abnormality).    

The weight of the evidence is also against a separate compensable rating for diabetic retinopathy or cataracts.  Diabetic retinopathy is rated under 38 C.F.R. 
§ 4.79, DC 6006, which directs that eye disabilities are to be rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  Under DC 6027 for cataracts, pre-operative cataracts, which is the case here, are rated based on visual impairment.  Throughout the rating period, the evidence demonstrates visual acuity of 20/40 or better with no incapacitating episodes during the past 12 months, which is consistent with a noncompensable (i.e., 0 percent) schedular rating.  See, e.g., November 2013 VA examination report.  For these reasons, the Board finds that a separate compensable rating for diabetic retinopathy or cataracts is not warranted.

Extraschedular Referral Analysis

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria. If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 20 percent schedular rating under DC 7913 for diabetes mellitus.  For the entire rating period, diabetes mellitus was managed with insulin or an oral hypoglycemic agent, and a restricted diet with no regulation of activities.  The schedular criteria under DC 7913 for diabetes mellitus consider the treatment required for management of diabetes mellitus at various levels of severity and/or impairment.  The schedular criteria specifically provide for a 20 percent rating for diabetes mellitus managed with insulin (or an oral hypoglycemic agent) and a restricted diet; therefore, the symptoms and/or manifestations and functional impairments of diabetes mellitus demonstrated in this case are fully contemplated in the schedular criteria for the 20 percent schedular rating for the rating period.  

The Veteran's difficulty monitoring and controlling blood glucose levels with periodic hypoglycemic episodes is analogous to, like, and part of the management of diabetes mellitus through use of insulin and a restricted diet, which is contemplated by the 20 percent schedular rating.  As evidenced by VA treatment records referenced above, proper administration of insulin and compliance with recommended diet resulted in significantly improved blood glucose levels that were at or near clinical goal.  The difficulty with driving, including due to having to turn in the commercial driver's license due to diabetes mellitus, and vision difficulty (e.g., retinal hemorrhage, itching, glare, blurring, and floaters) due to diabetic retinopathy and cataracts, were factors contemplated when the Board awarded the TDIU rating in the July 2015 decision.  

As explained above, because manifestations of ED, diabetic retinopathy, and cataracts are noncompensable under DC 7522, DC 6006, and DC 6027, respectively, they are considered part of the diabetic process and are contemplated in the 20 percent schedular rating.  This is scheme of the schedular rating criteria.   The schedular rating criteria provide specific criteria for each of these disabilities should any of these diabetic complications become separately compensable.  In such case, these diabetic complications would be rated separately under the specific diagnostic code (schedular rating criteria) for rating that disability.   The Veteran also received special monthly compensation for loss of use of a creative organ for the ED for the entire rating period.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate diabetes mellitus, including the recognized diabetic complications that are not yet separately compensable, and referral for consideration of extraschedular rating is not necessary.

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b)  is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected 

disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case. 38 C.F.R. § 3.321(b)(1).

	
ORDER

An increased rating in excess of 20 percent for the service-connected diabetes mellitus type II with ED, diabetic retinopathy, and cataracts is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


